Citation Nr: 1213028	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left wrist Keinbock's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997 and from February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision, notice of which was sent to the Veteran in January 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for Keinbock's disease of the left wrist and assigned a 10 percent rating, effective June 16, 2004.  The Veteran appealed the initial rating decision assigned, and the case was referred to the Board for appellate review.  

Historically, the Board notes that the December 2004 rating decision also granted service connection for both gastroesophageal reflux disease and residuals of left tibial plateau fracture.  However, the Veteran only appealed the initial ratings assigned for the left wrist Keinbock's disease and the left tibial fracture.  In a December 2008 Board decision, the claims for increased initial ratings for left wrist Keinbock's disease and left knee tibial plateau fracture were remanded for additional development.  In April 2010, the Board denied the claim for an increased initial rating for left knee tibial plateau fracture and remanded the claim for an increased initial rating for left wrist Keinbock's disease.  When the case was last before the Board in November 2010, the issue of entitlement to an increased initial rating for left wrist Keinbock's disease was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When the case was before the Board in December 2008, the issue of entitlement to an increased initial rating for Keinbock's disease of the left wrist was remanded in order to obtain private treatment records from Dr. J.D.  It was noted that the Veteran had submitted an Authorization and Consent to Release Information form in December 2005, and in January 2006, the RO had requested medical records from Dr. J.D. for treatment for a left wrist condition.  It was further noted that upon review of the record, the Board was unable to locate any treatment records from Dr. J.D.  The record did contain treatment records from another private physician, an orthopedist, which referenced Dr. J.D., a family practitioner, as having referred the Veteran as a patient.  Also noted was that records from another physician at the same practice as Dr. J.D. had been obtained.  However, those records only referenced gastrointestinal issues, and did not contain any records from Dr. J.D.  The Board indicated that there were no records from Dr. J.D. of record and there was no evidence in the record indicating that the treatment records from Dr. J.D. were unavailable.  As such, the claim was remanded in order to request records of treatment for the Veteran's left wrist from Dr. J.D.  It was specifically noted that all attempts to obtain these records and any responses from this provider should be noted in the claims file.

Subsequently, in a February 2009 letter to the Veteran it was noted that the Veteran previously indicated that he had received treatment from Dr. J.D.  The letter notes that the RO had previously requested records from Dr. J.D. pertaining to the left wrist condition, but that the RO failed to obtain treatment reports pertaining to his left knee condition.  The letter further requests that the Veteran submit any medical reports he has for his left wrist and knee conditions.  Additionally, it was noted that if the Veteran wanted the RO to obtain the records for him, he should complete and return the attached Authorization and Consent to Release Information forms.  In response, the Veteran indicated that he had not received any treatment for his left knee from Dr. J.D.  Through his representative, the Veteran also submitted an internet print out containing Dr. J.D.'s practice address.  However, no Authorization and Consent to Release Information forms were submitted by the Veteran.

The Board notes that the current record contains no treatment records from Dr. J.D.  Nor does the record contain any information that these records are unavailable.  A review of the record reflects that in January 2006, the RO did indeed submit a letter to Dr. J.D., which requests records of treatment for the Veteran's left wrist from June 2004 to the present.  No response is of record.  In the previously mentioned February 2009 letter to the Veteran, the RO indicated that although records had been requested from Dr. J.D. for the left wrist, no records had been received for treatment of the left knee condition.  (A claim for an increased rating for the service-connected left knee condition was also on appeal as of that time.  The claim was denied by the Board in April 2010.)  In response, the Veteran submitted a statement that he had not received any treatment from Dr. J.D. for his left knee condition.  He did not submit an Authorization and Consent to Release Information form.  Instead, as noted above, he submitted an internet printout of Dr. J.D.'s contact information.

Initially, the Board notes that the address contained in the February 2009 internet printout of Dr. J.D.'s contact information contains a suite number, which was not included on the January 2006 letter to Dr. J.D. requesting treatment records.  Additionally, the Board notes that despite the fact that the RO sent the Veteran a letter in January 2006, indicating that the RO had requested treatment records from several private physicians, including Dr. J.D., the RO did not inform the Veteran that a response from Dr. J.D. had not been received.  Although the statement of the case and the supplemental statements of the case do not reflect that treatment records from Dr. J.D. were considered in adjudicating the claim, and although the claim was remanded to obtain these records and the Veteran failed to submit an additional Authorization and Consent to Release Information form so that the RO could again attempt to obtain these records, the Board finds that the February 2009 letter requesting that the Veteran complete and return such forms was confusing at best, in that it did not expressly state that the records from Dr. J.D. pertaining to the wrist disability had never been obtained, and instead seemed to suggest that such records had been obtained and that the records from Dr. J.D. pertaining to the left knee disability were the only ones still being sought.  As the Veteran clearly indicated in February 2009 that he had not received any treatment for his left knee disability from Dr. J.D., it appears that he did not think that submitting another Authorization and Consent to Release Information form would be necessary.

The Board further notes that limitation of function of the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The Veteran's left wrist Keinbock's disease is currently rated at 10 percent, the maximum allowable evaluation under Diagnostic Code 5215.  A higher rating under Diagnostic Code 5214 would be warranted for ankylosis of the wrist, with differing ratings being available based upon whether the ankylosis of the wrist is unfavorable, in any other position except favorable, or if the ankylosis is favorable in 20 to 30 degrees of dorsiflexion.  The Board notes, as it did in the April 2010 remand, that the August 2007 VA examiner diagnosed the Veteran with the ankylosis of the wrist and provided a range of motion, but did not state whether the ankylosis was favorable or unfavorable, nor did the examiner state the degree of fixation caused by the ankylosis.  On remand, another examination was conducted in May 2010.  The report of that examination is silent with respect to whether there is ankylosis of the wrist.  In the November 2010 remand, another examination was requested in order to determine whether the Veteran's left wrist is ankylosed, and if so, whether it is favorable or unfavorable and the degree to which it affects the Veteran's range of motion in accordance with Diagnostic Code 5214.  Unfortunately, the Veteran failed to appear for the scheduled VA examination.  Because the record is ambiguous regarding whether there is ankylosis of the left wrist, the Board finds that the medical records from Dr. J.D. would be especially helpful in that it would provide a complete record on which to base a decision.

In light of this information, the Board finds that a remand is required in order to properly inform the Veteran that no medical records from Dr. J.D. regarding treatment for the Veteran's left wrist disability have ever been received, and that no response from Dr. J.D. has ever been received.  The RO should request that the Veteran complete and return the Authorization and Consent to Release Information form so that such records can be obtained.

In sum, the Board has determined that the AOJ did not accomplish the objectives set forth in the prior December 2008 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining that no records of any treatment from Dr. J.D. have ever been obtained.  Although a letter was sent to Dr. J.D. in January 2006, no response was ever received from Dr. J.D.  The letter should also explain to the Veteran that in order to obtain such records of treatment for his service-connected wrist disability from Dr. J.D., he must either submit the records himself or complete and return an Authorization and Consent to Release Information form so that VA may attempt to obtain them.  

2.  When the development requested has been completed, to include any additionally indicated development, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


